202 F.2d 426
In re MITCHELL.SPILKAv.MICHIGAN NAT. BANK.
No. 11662.
United States Court of Appeals Sixth Circuit.
February 19, 1953.

Marvin L. Gardner and John W. Dilgren, Toledo, Ohio, for appellant.
Robert Merkle, Cleveland, Ohio, for appellee.
Murray A. Nadler, Youngstown, Ohio, amicus curiæ.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard upon the record, briefs and argument of counsel for the respective parties,


2
And the Court being of the view that the opinion of the Attorney General of Ohio construing the statute herein involved, is not controlling in the decision of this case within the meaning of the rule announced in Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188; In re Avery, 6 Cir., 114 F.2d 768, 770; In re Zaepfel & Russell, Inc., D.C., 49 F.Supp. 709, 710, affirmed Farmer's State Bank v. Jones, 6 Cir., 135 F.2d 215; Leddy v. Cornell, 52 Colo. 189, 120 P. 153, 38 L.R.A., N.S., 918; Follmer v. State, 94 Neb. 217, 142 N.W. 908; Jones v. Williams, 121 Tex. 94, 45 S.W.2d 130, 79 A.L.R. 983;


3
And that the construction and application of the statute to the facts of this case, as made by the District Judge, is not erroneous;


4
It is ordered that the judgment of the District Court be affirmed on the grounds and for the reasons stated in the opinion of the District Judge.